         Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 1 of 30



 1   STEFANI E. SHANBERG, Bar No. 206717               MARK D. FOWLER, Bar No. 124235
     sshanberg@mofo.com                                mark.fowler@dlapiper.com
 2   NATHAN B. SABRI, Bar No. 252216                   AARON WAINSCOAT, Bar No. 218339
     nsabri@mofo.com                                   aaron.wainscoat@dlapiper.com
 3   BARBARA N. BARATH, Bar No. 268146                 CLAYTON THOMPSON, Bar No. 291331
     bbarath@mofo.com                                  clayton.thompson@dlapiper.com
 4   MORRISON & FOERSTER LLP                           ERIK R. FUEHRER, Bar No. 252578
     425 Market Street                                 erik.fuehrer@dlapiper.com
 5   San Francisco, California 94105-2482              JONATHAN HICKS, Bar No. 274634
     Telephone: (415) 268-7000                         jonathan.hicks@dlapiper.com
 6   Facsimile: (415) 268-7522                         DLA PIPER LLP (US)
                                                       2000 University Avenue
 7   Attorneys for Defendant                           East Palo Alto, California 94303-2214
     APPLE INC.                                        Telephone: 650.833.2000
 8                                                     Facsimile: 650.833.2001

 9                                                     Attorneys for Defendants SAMSUNG
                                                       ELECTRONICS CO., LTD. and SAMSUNG
10                                                     ELECTRONICS AMERICA, INC.

11
                                   UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN FRANCISCO DIVISION
14

15
     FIRSTFACE CO., LTD.,                                    Case No. 3:18-cv-02243-JD
16
                            Plaintiff,                       DEFENDANTS’ JOINT
17                                                           RESPONSIVE CLAIM
             v.                                              CONSTRUCTION BRIEF
18
     SAMSUNG ELECTRONICS CO., LTD. and                       Date: May 2, 2019
19   SAMSUNG ELECTRONICS AMERICA, INC.,                      Time: 11:00 am
                                                             Courtroom: 11
20                          Defendants                       Judge: Hon. James Donato

21
     FIRSTFACE CO., LTD.,                                    Case No. 3:18-cv-02245-JD
22
                            Plaintiff,
23
             v.
24
     APPLE INC.,
25
                            Defendant
26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
      sf-3984120
         Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 2 of 30



 1                                                   TABLE OF CONTENTS
 2   TABLE OF CONTENTS ................................................................................................................. i
 3   TABLE OF AUTHORITIES .......................................................................................................... ii
     I.   INTRODUCTION .............................................................................................................. 1
 4
     II.  BACKGROUND AND OVERVIEW OF THE PATENTS ............................................... 2
 5   III. PROPER CONSTRUCTION OF THE DISPUTED TERMS ............................................ 3
 6        A.   Activation Button Terms (Groups 1A and 1B) ....................................................... 3
               1.     The intrinsic evidence requires and extrinsic evidence confirms that
 7                    the button is depressible and that pressing/pressed means
                      moving/moved. ........................................................................................... 4
 8
               2.     The activation button function is straightforward. ...................................... 6
 9        B.   Display Unit Terms (Groups 2, 3, 4, and 5) ............................................................ 7
10             1.     Off/on state of the display terms (Groups 2 and 3) ..................................... 8
                      a.       “ON state” and “OFF state” refer to power states........................... 8
11
                      b.       Firstface’s reference to “the device” is incorrect and
12                             confusing. ........................................................................................ 9
               2.     Inactive/active state of the display terms (Groups 3 and 5) ...................... 10
13
          C.   Fingerprint Recognition/Authentication Terms (Groups 6A, 6B, and 6C)........... 11
14             1.     “User identification function/process by a fingerprint recognition”
                      is limited to comparing fingerprints. ......................................................... 12
15
                      a.       The “user identification function” is the comparing portion
16                             of the “user authentication process.” ............................................. 12
                      b.       Firstface ignores the claims and the specification......................... 15
17
                      c.       “User identification function” has no ordinary meaning. ............. 15
18             2.     “Fingerprint recognition” and “fingerprint authentication” are
                      limited to the comparing and authenticating functions. ............................ 16
19
          D.   “Simultaneously” (Group 7) ................................................................................. 17
20             1.     Applicants did not express a clear intent to redefine
                      “simultaneously.” ...................................................................................... 18
21
               2.     Firstface’s added negative limitations are redundant and
22                    ambiguous. ................................................................................................ 20
          E.   Long Press Terms (Groups 8 and 9) ..................................................................... 21
23
     IV.  CONCLUSION ................................................................................................................. 24
24

25

26

27

28
     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                                                             i
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 3 of 30



 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                               Page(s)
 3    Cases
 4    3M Innovative Properties Co. v. Avery Dennison Corp.,
 5       350 F.3d 1365 (Fed. Cir. 2004) .................................................................................................18

 6    August Tech. Corp. v. Camtek, Ltd.,
         655 F.3d 1278 (Fed. Cir. 2011) .................................................................................................22
 7
      Azure Networks, LLC v. CSR PLC,
 8       771 F.3d 1336 (Fed. Cir. 2014), cert. granted, judgment vacated on other
         grounds, 135 S. Ct. 1846 (2015) ...............................................................................................19
 9
      Bicon, Inc. v. Straumann Co.,
10
         441 F.3d 945 (Fed. Cir. 2006) ...................................................................................................22
11
      Biogen, Inc. v. Berlex Labs., Inc.,
12       318 F.3d 1132 (Fed. Cir. 2003) .................................................................................................23

13    CSP Techs., Inc. v. Sud-Chemie AG,
         No. 4:11-CV-00029-RLY, 2013 WL 2421943 (S.D. Ind. June 3, 2013), aff’d,
14       643 F. App’x 953 (Fed. Cir. 2016) .....................................................................................18, 19
15    Halliburton Energy Servs., Inc. v. M-I LLC,
16       514 F.3d 1244 (Fed. Cir. 2008) ...................................................................................................7

17    In re Downing,
          No. 2018-1795, 2018 WL 6436437 (Fed. Cir. Dec. 7, 2018) .........................................6, 16, 23
18
      Liebel-Flarsheim Co. v. Medrad, Inc.,
19       481 F.3d 1371 (Fed. Cir. 2007) ...................................................................................................6
20    Linear Tech. Corp. v. Impala Linear Corp.,
21       379 F.3d 1311 (Fed. Cir. 2004) .................................................................................................17

22    Lucent Techs., Inc. v. Gateway, Inc.,
         525 F.3d 1200 (Fed. Cir. 2008) .................................................................................................15
23
      O.I. Corp. v. Tekmar Co.,
24        115 F.3d 1576 (Fed. Cir. 1997) .................................................................................................23
25    O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
         521 F.3d 1351 (Fed. Cir. 2008) .................................................................................................16
26

27    Omega Eng’g, Inc. v. Raytek Corp.,
        334 F.3d 1314 (Fed. Cir. 2003) .................................................................................................17
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                                                           ii
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 4 of 30



 1    Phillips v. AWH Corp.,
         415 F.3d 1303 (Fed. Cir. 2005) ...................................................................................................6
 2
      Rambus Inc. v. Hynix Semiconductor Inc.,
 3
         No. C-05-00334 RMW, 2008 WL 2955125 (N.D. Cal. July 25, 2008)....................................20
 4
      Thorner v. Sony Computer Entm’t America LLC,
 5       669 F.3d 1362 (Fed. Cir. 2012) .................................................................................................18

 6    Vasudevan Software, Inc. v. MicroStrategy, Inc.,
         782 F.3d 671 (Fed. Cir. 2015) ...................................................................................................19
 7
      Wang Labs., Inc. v. Am. Online, Inc.,
 8      197 F.3d 1377 (Fed. Cir. 1999) .................................................................................................23
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                                                          iii
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 5 of 30



 1   I.      INTRODUCTION

 2           The asserted patents relate to mobile communication terminals with a single button that is

 3   pressed to both activate the display and perform an additional claimed function, such as user

 4   identification. The parties’ claim construction disputes can be summarized as follows.

 5           As to U.S. Patent No. 8,831,557 (“’557 patent”), asserted against Apple and Samsung,

 6   Firstface contends that (1) the claimed “activation button” need not actually be a button, i.e., a

 7   depressible component; (2) the claimed “OFF state” of the display includes situations in which

 8   the display still receives power, i.e., is not actually off; (3) the claimed “user identification

 9   function” can be defined by its plain and ordinary meaning, when it has no such meaning in the

10   art; and (4) “simultaneously” should be defined to include two redundant and unnecessary

11   negative limitations. But the intrinsic record expressly requires that: (1) the activation button is

12   separate from the display and, therefore, not a mere image on a display as Firstface contends it

13   could be; (2) “OFF” means off, i.e., without power; (3) the “user identification function” is a

14   discrete part of the “user authentication process” defined by the specification as comparing

15   information; and (4) the simple term “simultaneously” should not be complicated with negative

16   limitations unsupported by the claims, specification, or file history.

17           As to U.S. Patent Nos. 9,633,373 (“’373 patent”) and 9,779,419 (“’419 patent”), asserted

18   only against Apple, the claims require performing a second function “other than the [first]

19   function . . . when the one-time pressing is for a long time.” ’419 patent: claims 1, 3, 7, 10, 12,

20   17; see also ʼ373 patent at claims 1, 11 (“second function is performed when the one-time

21   pressing is for a long time”). Firstface’s contention that the claims allow both the first and

22   second functions to be performed upon a long press is inconsistent with the claims and the

23   specification.   Disputes relating to “activation button,” “inactive state,” and “fingerprint

24   authentication,” similar to those described as to the ’557 patent, also arise in the context of the

25   ’373 and ’419 patents.

26           Firstface’s constructions should be rejected because each one either overreaches to

27   ensnare Defendants’ products (e.g., “activation button”) or is overly narrow to avoid prior art

28   (e.g., “simultaneously”). Defendants’ constructions should be adopted because they derive from
     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                        1
     sf-3984120
            Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 6 of 30



 1    the claims and specification, as confirmed by technical dictionaries and expert testimony.

 2    II.      BACKGROUND AND OVERVIEW OF THE PATENTS

 3             Firstface is a “patent venture company.” Ex. A. Firstface’s asserted patents explain that,

 4    before Firstface filed its first patent application, “various terminals, for example, such as smart

 5    phones, mobile phones, personal digital assistants (PDAs), and web pads, having not only

 6    communication functions but also various other functions ha[d] come into wide use.” ’557 patent

 7    at 1:26-29. 1 The specification contends that prior to the invention, “to add a certain function, an

 8    [additional] interface or button for performing the function [had to] be added to the terminal.” Id.

 9    at 1:38-40. The asserted patents purport to instead connect various operations to pressing a single

10    button. Id. at 1:51-56. In this regard, the asserted patents all require pressing an “activation

11    button” “for switching the mobile communication terminal 100 from the inactive state to the

12    active state.” Id. at 4:27-29. Firstface suggests that the use of a single button “to perform

13    multiple functions or operations” was “innovative.” Op. Brief at 2. But during prosecution of the

14    ’373 patent, the Patent Office recognized that the prior art “teaches the claimed invention,” except

15    for the ’373 patent limitation requiring that “the touch screen display displays the lock screen

16    when at least one of the first and second functions is being performed.” Ex. B, ’373 Patent

17    Prosecution History, Notice of Allowability, dated February 1, 2017, at 5.

18             The ’557 patent further requires that a “user identification function is performed

19    simultaneously with switching from the inactive state of the display unit to the active state.” See,

20    e.g., ’557 patent at claim 1. The ’373 and ’419 patents instead require that, in addition to

21    activating the display, one of two predetermined operations is performed “depending upon length

22    of pressing of the activation button.” ’373 patent at Abstract; ’419 patent at 1:21-23. The ’373

23    patent recites that each predetermined operation may be selected from the set of fingerprint

24

25    1
        Firstface contends “[t]he three asserted patents have substantially similar specifications.”
      Firstface’s Opening Brief (ECF No. 61) (“Op. Brief”) at 2 n4. While there are differences among
26    the specifications, none of the differences are material to the claim construction disputes
      discussed herein. To avoid redundant citations, Defendants cite to the ’557 patent and refer to the
27    “specification” in the singular, unless otherwise noted.
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                         2
     sf-3984120
         Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 7 of 30



 1    authentication, camera activation, playing music, or invoking a hands-free function. See, e.g.,

 2    ’373 patent at claim 1, certificate of correction. The ’419 patent requires that the first function be

 3    fingerprint authentication, while the second function can be camera activation, playing music, or

 4    invoking a hands-free function. See, e.g., ’419 patent at claims 1, 3, certificate of correction.

 5    III.   PROPER CONSTRUCTION OF THE DISPUTED TERMS

 6           A.      Activation Button Terms (Groups 1A and 1B)

 7
                                                                                                Samsung’s
             Term / Phrase            Firstface’s Proposal           Apple’s Proposal
 8                                                                                               Proposal
      “activation button” (’557       “button that, while       “depressible component that activates”
 9
      patent: claims 1, 8, 9, 15;     the device is on,
10    ’373 patent: claims 1, 4, 10,   switches the display
      11, 12, 18; ’419 patent:        from a state in which
11    claims 1, 2, 3, 7, 9, 10, 16)   the display is turned
                                      off to a state in which
12                                    the display is turned
                                      on”
13
      “pressing [of] the activation   plain and ordinary        “moving the activation         N/A
14
      button” / “activation button    meaning; see              button in response to
15    has been pressed” / “an         construction of           pressure” / “activation
      activation button for           “activation button”       button has been moved in
16    pressing” / “activation                                   response to pressure” / “an
      button configured for                                     activation button for
17    pressing” (’557 patent:                                   moving in response to
      claims 1, 9; ’373 patent:                                 pressure” / “activation
18
      claims 1, 4, 10-12, 18; ’419                              button configured for
19    patent: claims 1-3, 7, 9, 10,                             moving in response to
      16)                                                       pressure”
20
                                                                See construction for
21                                                              “activation button”

22           All asserted claims in all asserted patents recite an “activation button.” The parties’

23    primary dispute is whether the “activation button” is, as the term is normally understood, a

24    “depressible component,” or need not be pressed at all (e.g., it could be an image on a display

25    representing a button), as Firstface contends. All evidence supports Defendants’ construction.

26    The specification expressly precludes an “activation button” from being part of the “display unit.”

27    ’557 patent at 3:65-67 (activation button must be on “part different from that of the display unit”).

28    The parties also dispute the appropriate language to describe the button’s function. Defendants

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                              3
     sf-3984120
         Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 8 of 30



 1    propose that “activation” simply means that the button “activates” and needs no further

 2    construction, while Firstface attempts to add unsupported additional requirements. Relatedly,

 3    Apple and Firstface dispute whether “pressing/pressed” means “moving/moved,” as Apple

 4    contends, or needs no construction at all, as Firstface contends.

 5                   1.      The intrinsic evidence requires and extrinsic evidence confirms that
                             the button is depressible and that pressing/pressed means
 6                           moving/moved.
 7           The claims, specification, and extrinsic evidence confirm that the “button” must be a

 8    movable component and cannot be merely an image on a display. As a threshold matter, the

 9    asserted claims all recite “pressing”—not just touching—the “button,” which is consistent with a

10    construction requiring the “activation button” to be movable. See, e.g., ’557 patent at claim 1

11    (“pressing the activation button”); ’373 patent at claim 1 (“activation button configured for

12    pressing”); ’419 patent at claim 1 (same). A person of ordinary skill would understand, in view

13    of the claims and specification, that the “activation button” is a mechanical, movable button.

14    Declaration of Jason Nieh in Support of Defendants’ Joint Responsive Claim Construction Brief

15    (“Nieh Decl.”) ¶ 24.

16           The claims and specification exclude the software-based “buttons”

17    that Firstface contends can fall within the claims. See Op. Brief at 9.

18    Figure 1 shows activation button 120 (in red to the right) outside and

19    below the display unit 110 (in blue). ’557 patent at Fig. 1 (color added).

20    The specification emphasizes that, while the display unit need not look

21    exactly like Figure 1, “the activation button 120 is only required to be

22    formed on a part different from that of the display unit 110.” ’557

23    patent at 3:65-67 (emphasis added).     Indeed, claims of the ‘373 and ‘419

24    patents expressly require the claimed “activation button” to be “located

25    outside the touchscreen display.” ’373 patent at claims 1, 11 (emphasis added); ’419 patent

26    claims 1, 10. Similarly, claim 2 of the ’557 patent discloses an “activation button [that] internally

27    includes a sub-display unit,” such as a light-emitting diode. See ’557 patent at claim 2; id. at

28    5:31-34. A person of ordinary skill would not add a sub-display unit to an existing display

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                          4
     sf-3984120
         Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 9 of 30



 1    screen, and the specification fails to describe any non-mechanical button capable of hosting a sub-

 2    display unit. Nieh Decl. ¶¶ 25-26. Because the claimed “button” must be separate from the

 3    display, it cannot possibly be a “small pushbutton-like image on a display screen” or “graphic

 4    element in a dialog box,” as Firstface contends. Op. Brief at 9; see also Nieh Decl. ¶ 25.

 5           Other uses of the word “button” also confirm the patentee understood the term “button” to

 6    refer to a mechanical component. The specification discusses using an “ON/OFF button.” See

 7    ’557 patent at 4:17-26. The “ON/OFF button” within the asserted patents is intended to turn the

 8    terminal off from the on state and is also intended to turn it on from the off state. See id.; see also

 9    ’419 patent at claim 1 (reciting “power button configured to turn on and off the terminal”). A

10    non-mechanical “button” that is software-based or part of a display could not be used to turn on

11    the display or the terminal as it would not be operational when it is not receiving power. Nieh

12    Decl. ¶ 27. Because the patents require that the “activation button” be (a) “pressed,” (b) separate

13    from the display, and (c) operational when the terminal is not receiving power, a person of

14    ordinary skill in the art would understand the claimed “activation button” to be a mechanical,

15    movable component. Id. ¶ 28.

16           Extrinsic evidence further supports this understanding. Contemporaneous dictionaries

17    confirm that a “button” is a “movable piece that is pressed to activate some function.” Ex. C,

18    Microsoft Computer Dictionary, at 79 (emphasis added); Ex. D, A Dictionary of Information

19    Technology and Computer Science, at 31 (defining “button” as a component “that can be

20    depressed to send a signal to the computer system”) (emphasis added). Dictionaries also confirm

21    that the plain and ordinary meaning of “press” is “to move by means of pressure.” Ex. E,

22    Merriam-Webster’s Collegiate Dictionary, at 983 (emphasis added); see also Ex. F, Concise

23    Oxford American Dictionary, at 699 (“move into a position of contact with something by exerting

24    continuous physical force”) (emphasis added).           Firstface is correct that some dictionary

25    definitions of “press” do not require movement (Op. Brief at 8), but this proves only that Firstface

26    is incorrect that, in the context of the asserted patents, “‘press’ (and its derivatives) is readily

27    understandable by a jury.” Op. Brief at 7.

28           Furthermore, if the Court does not adopt Defendants’ construction, the term “activation

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                            5
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 10 of 30



 1    button” would lack written description support because, as discussed above, the specification only

 2    describes mechanical buttons and makes clear that the “activation button” must be separate from

 3    the display. Further, the specification discusses adding to the activation button a sub-display unit,

 4    which a person of ordinary skill would not add to a non-mechanical button. Accordingly, the

 5    specification fails to describe a non-mechanical surface in sufficient detail to “reasonably

 6    convey[] to those skilled in the art that the inventor had possession of the claimed subject matter

 7    as of the filing date.” In re Downing, No. 2018-1795, 2018 WL 6436437, at *5 (Fed. Cir. Dec. 7,

 8    2018) (citation omitted). The asserted claims also would not be enabled, as “one skilled in the

 9    art, after reading the specification, could [not] practice the claimed invention without undue

10    experimentation.” Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378-79 (Fed. Cir.

11    2007) (asserted claims covering medical injector with or without a pressure jacket were invalid

12    for lacking an enabling disclosure where the specification did not teach how to make the injector

13    without the pressure jacket and specification actually taught away from making an injector

14    without a pressure jacket). To avoid this result and be consistent with the intrinsic evidence,

15    dictionary definitions, and a person of ordinary skill’s understanding, the Court should find that

16    the claimed “activation button” must be movable.

17                   2.      The activation button function is straightforward.

18           The parties also dispute the proper construction of the function of the “activation button.”

19    Defendants propose that the activation button simply “activates” and do not believe any dispute

20    exists requiring further construction. See Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir.

21    2005) (“words of a claim ‘are generally given their ordinary and customary meaning’”) (citations

22    omitted). This is consistent with the claim language and the specification. In contrast, Firstface’s

23    construction adds unnecessary and confusing requirements, and renders the claims indefinite.

24           Firstface’s request to include a requirement that the activation button “switch[] the display

25    from a state in which the display is turned off to a state in which the display is turned on” (Op.

26    Brief at 7-8) is confusing. “OFF state” and “ON state” are disputed terms to be construed

27    themselves. They are addressed in the context of the Display Unit Terms in Section III.B below.

28    Reading them into “activation button” does not clarify the meaning of “activation.”

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                          6
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 11 of 30



 1           Firstface’s proposal is further unnecessary because the claims already provide that the

 2    “activation button [is] configured to switch from . . . an OFF state of the display unit, to . . . an

 3    ON state of the display unit.” ’557 patent at claim 1; see also ’373 patent at claim 1 and ’419

 4    patent at claim 1 (“activation button configured for pressing to turn on the touch screen display”).

 5    Firstface’s construction also would require that activation occur “while the device is on.” But the

 6    term “device” appears nowhere in the claims, and is not required by the claims. Adding “the

 7    device” to the claims would render the claims indefinite because the term would have no

 8    antecedent basis. See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir.

 9    2008) (“claim could be indefinite if a term does not have proper antecedent basis”). The Court

10    should reject Firstface’s invitation to read unnecessary language into the claims and should

11    instead adopt Defendants’ construction.

12           “Activation button” should be simply defined as a “depressible component that activates,”

13    consistent with the claims and the specification. There is no support for confusing this simple

14    term with requirements as to the unclaimed “device” or the state of the display.

15           B.      Display Unit Terms (Groups 2, 3, 4, and 5)

16           With respect to the “OFF state” and “ON state” of the display terms (which appear only in

17    the ’557 patent) and the “inactive state” and “active state” of the display terms (which appear in

18    all asserted patents), the parties dispute: (a) the meaning of “off’ and “on” and (b) whether the

19    “OFF state of the display” and “inactive state of the display” terms include a requirement

20    regarding the state of the terminal. Firstface ignores intrinsic evidence confirming that “OFF

21    state” and “ON state” refer to power states, as Defendants’ construction requires. Firstface also

22    improperly attempts to import a definition of “inactive state,” which relates to the state of the

23    terminal rather than the display, into the “OFF state” terms relating to the state of the display.

24

25

26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                           7
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 12 of 30



 1                   1.      Off/on state of the display terms (Groups 2 and 3)
 2
                                                                               Apple’s and Samsung’s
             Term / Phrase                    Firstface’s Proposal
 3                                                                                    Proposal
      “an OFF state of the display     “a state in which the display is      “a state in which the display
 4
      unit” (’557 patent: claims 1,    turned off yet the device itself is   unit is not receiving power”
 5    9)                               on”

 6    “an ON state of the display      “a state in which the display is      “a state in which the display
      unit” (’557 patent: claims 1,    turned on”                            unit is receiving power”
 7    9)

 8           The parties dispute what it means for a display to be in “an OFF state” versus “an ON

 9    state.” Firstface’s construction provides no guidance as to the meaning of “OFF” or “ON,” and

10    also attempts to import unrelated limitations regarding the terminal into the “OFF state” term.

11    This is not helpful to understanding the proper scope of the claims and ignores the intrinsic and

12    extrinsic evidence defining the terms consistent with Defendants’ constructions.

13                           a.       “ON state” and “OFF state” refer to power states.

14           During prosecution, Applicants emphasized that “ON state” and “OFF state” refer to

15    power states. For example, Applicants argued that the prior art disclosed “switching from the

16    OFF state of the power of the device to the ON state of the power of the device.” Ex. G, ’557

17    Patent Prosecution History, Response to Office Action, dated January 7, 2014, at 8 (emphasis

18    added); see also id. at 8-9 (discussing “turning on the power of the device”) (emphasis added).

19    While Applicants were seeking to distinguish prior art that taught turning on the entire

20    communication terminal, rather than just the display, Applicants also confirmed that “ON state”

21    and “OFF state” refer to power states in the context of the display, noting that the prior art

22    discloses that a “display screen is kept in an inactive state” (which the asserted claims define as

23    “an OFF state of the display unit”) “[i]n order to preserve a battery.” Id. at 9. Preserving a

24    battery relates to power state. Nieh Decl. ¶ 31.

25           Applicants’ understanding that “OFF state” and “ON state” refer to power states is

26    consistent with the ordinary meaning of the terms. An “OFF state” is defined as “[a] state in

27    which no current, voltage, or other signal passes, so that a component . . . is disconnected or not

28    otherwise operating.” Ex. H, Wiley Electrical and Electronics Engineering Dictionary, at 524.

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                             8
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 13 of 30



 1    Similarly, persons of ordinary skill in the art would understand that, in the context of the claims

 2    and specification, the measure of “on” versus “off” relates to whether a component is receiving

 3    power. Nieh Decl. ¶ 30. The Court should construe “an OFF state of the display unit” as a “state

 4    in which the display unit is not receiving power” and “an ON state of the display unit” as a “state

 5    in which the display unit is receiving power.”

 6                           b.      Firstface’s reference to “the device” is incorrect and confusing.

 7           The Court should reject Firstface’s attempt to read into “OFF state of the display” a

 8    requirement that “the device itself [is] on.” As a threshold matter, Firstface’s apparent basis for

 9    this requirement relates to use of “inactive state” rather than “OFF state” in the specification. Op.

10    Brief at 12; ’557 patent at 5:28-38. The quoted language does not support reading a limitation

11    into the “inactive state” term, as discussed below, much less into “OFF state.” Firstface’s

12    purported support is not a definition of “OFF state,” and it is inapplicable to the term “OFF state.”

13           As discussed in Section III.A.2, the word “device” is not recited in the claims, so adding a

14    reference to “the device” as Firstface requests would also render the claims indefinite. Because

15    “device” is not used in the claims, Firstface may intend it to refer to the display unit. If so,

16    Firstface’s proposal is unintelligible. It would read “a state in which the display is turned off yet

17    the [display] itself is on,” and require the display unit to be both “off” and “on” at the same time.

18    To the extent Firstface intends “the device” to refer to the mobile communication terminal,

19    Firstface’s proposal is incorrect. It would limit “off state of the display” to “a state in which the

20    display is turned off yet the [terminal] itself is on”; therefore, it would exclude from “off state of

21    the display” any state in which the terminal is off. This is illogical since the display (which is

22    part of the terminal) is necessarily off when the terminal is off. Nieh Decl. ¶ 32. The Court

23    should reject Firstface’s importation of extraneous language regarding “the device” (or the

24    terminal) into the “off state of the display.”

25

26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                              9
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 14 of 30



 1                   2.       Inactive/active state of the display terms (Groups 3 and 5)

 2                        Term / Phrase                      Firstface’s Proposal      Apple’s Proposal

 3    “inactive state [of the display unit]” / “inactive     “a state in which the    “state in which the
      state [of the touch screen]” / “while the touch        display is turned off    display is not
 4    screen display is turned off” (’557 patent: claims     yet the device itself is receiving power”
      1, 9; ’373 patent: claims 1, 4, 11, 12; ’419 patent:   on”
 5    claims 1, 2, 10, 12, 16, 17)
 6     “active state [of the display unit]” (’557 patent:    “a state in which the   “state in which the
      claims 1, 9; ʼ373 patent: claims 11, 12; ʼ419          display is turned on”   display is receiving
 7    patent: claims 10, 12, 13, 16, 17)                                             power”

 8           Firstface and Apple agree that “‘an OFF state of the display unit,’ ‘inactive state [of the
 9    display unit/touch screen],’ and ‘while the touch screen display is turned off’ should be given the
10    same construction, and ‘an ON state of the display unit’ and ‘active state [of the display
11    unit/touch screen]’ should be given the same construction.” Op. Brief at 11. This is because the
12    claims of the asserted patents themselves define the “inactive state” of the display unit/touch
13    screen as “an OFF state of the display unit,” and the “active state” of the display unit/touch screen
14    as “an ON state of the display unit.” (’557 patent at claims 1, 9; see also ’373 patent at claim 11;
15    ’419 patent at claim 10). 2
16           As with “OFF state” above, the Court should reject Firstface’s attempt to read into
17    “inactive state of the display” a requirement that the “device [be] turned on.” Firstface
18    misleadingly suggests that the specification defines “inactive state of the display” to exclude “a
19    state in which the mobile communication terminal is completely off.” Op. Brief at 11-12. But
20    the specification discusses exclusively the “inactive state of the mobile communication terminal”
21    (e.g., ’557 patent at 6:60-61, 7:63-64, 8:63-64), never once referring to the “inactive state of the
22    display.” Because the definition of “inactive state” upon which Firstface relies relates to the
23    inactive state of the mobile communication terminal, the Court should reject Firstface’s attempt
24

25    2
        As to the ’557 patent, it may be sufficient to define the terms “OFF state” and “ON state” to
      provide guidance to the jury regarding the meaning of “OFF” and “ON.” Because “OFF state”
26    and “ON state” do not appear in the ’373 and ’419 patents, the “inactive” and “active” state terms
      must also be construed to mean “not receiving power” and “receiving power,” respectively, to
27    provide consistent guidance. See Section III.B.1 supra.
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                            10
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 15 of 30



 1    to use that definition to import limitations into terms relating to the state of the display. Again, as

 2    discussed in Section III.A.2, the word “device” is not in the claims, so adding it would render the

 3    claims indefinite.

 4           The “inactive state” terms should be construed consistent with the claims and the

 5    specification as a “state in which the display is not receiving power” (i.e., an OFF state of the

 6    display), while the “active state” terms should be construed as a “state in which the display is

 7    receiving power” (i.e., an ON state of the display).

 8           C.      Fingerprint Recognition/Authentication Terms (Groups 6A, 6B, and 6C)
 9
                                          Firstface’s                                       Samsung’s
            Term / Phrase                                      Apple’s Proposal
10                                         Proposal                                          Proposal

11    “user identification            plain and ordinary     “comparison of a detected fingerprint with a
      function [including] a          meaning                pre-stored fingerprint”
12    fingerprint recognition” /
      “user identification process
13    by a fingerprint
      recognition” (ʼ557 patent:
14    claims 1, 9, 15)
15    “fingerprint recognition”       plain and ordinary “process whereby a N/A
      (’557 patent: claims 1, 8, 9;   meaning            detected fingerprint
16    ʼ419 patent: claim 10)                             is compared with a
                                                         pre-stored
17
                                                         fingerprint”
18    “fingerprint authentication” plain and ordinary “process whereby                N/A
      (ʼ373 patent: claims 1, 2, 4, meaning           current user is
19
      5, 6, 10, 11, 13, 14, 18;                       authenticated as a
20    ʼ419 patent: claims 1, 2, 3,                    true user if the two
      6, 7, 9, 10, 12, 15, 17)                        fingerprints match”
21

22           The term “user identification function/process” appears in the asserted independent claims

23    of the ʼ557 patent; “fingerprint recognition” appears in the asserted independent claims of the

24    ʼ557 patent and claim 10 of the ʼ419 patent; and “fingerprint authentication” appears in the

25    asserted claims of the ’373 and ’419 patents. The parties agree that the “user authentication

26    process” includes several functions:       (1) activating a device to capture the current user’s

27    information, (2) extracting the current user’s data, (3) comparing the current user’s data to pre-

28    stored information, and (4) authenticating the current user as the true user if the current user’s

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                           11
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 16 of 30



 1    data matches the pre-stored information. Op. Brief at 14; ’557 patent at 7:5-7, 7:20-50. The

 2    parties disagree, however, whether the claim terms identified above correspond to specific

 3    functions (as Defendants contend) or each include all four functions in the “user authentication

 4    process” (as Firstface apparently contends). As detailed below, the claims and specification leave

 5    no doubt that each claim term corresponds to a specific function.

 6                   1.       “User identification function/process by a fingerprint recognition” is
                             limited to comparing fingerprints.
 7

 8           The specification discloses that the “user identification function/process” is limited to

 9    comparing detected user information to pre-stored information, and the claims recite comparing

10    fingerprint information in particular.      Firstface’s attempt to include other functions (e.g.,

11    extracting user information and authenticating the user) within the “user identification

12    function/process,” or even allow for other disclosed processes such as iris detection or face

13    recognition, is inconsistent with the intrinsic evidence.

14                           a.      The “user identification function” is the comparing portion of
                                     the “user authentication process.”
15

16           The ’557 patent explains that the “user identification unit 420” includes three elements
17    (i.e., “a camera activation element 421, an iris detection element 422, and a user identification
18    element 423”). These three elements together perform four functions, which the specification
19    calls collectively the “user authentication process.” ’557 patent at 7:5-7. As Firstface explains,
20    the specification only describes the user authentication process in terms of iris authentication:
21           The camera activation element [421] activates the camera [function 1].
22           The iris detection element [422] recognizes and extracts an iris from an eyeball of
             the user [function 2].
23
             And the user identification element [423] compares the iris detected by the iris
24           detection element to pre-stored iris information of the user [function 3] and
             authenticates the user as a true user if the two irises match [function 4].
25

26    Op. Brief at 14 (emphasis added); see also ’557 patent at 7:20-50. The specification names “[t]he

27    above-described operations, that is, the iris detection function, the user identification function,

28    and the user authentication function.”         Id. at 7:51-53 (emphasis added).      The “detection

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                          12
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 17 of 30



 1    function” corresponds with the function performed by the “detection element” (function 2,

 2    above); the “user identification function” corresponds with comparing detected user information

 3    to pre-stored user information (function 3, above); and the “user authentication function”

 4    corresponds with authenticating the user (function 4, above). Nieh Decl. ¶¶ 37-39.

 5            This is demonstrated in the figure below (prepared by Defendants for illustrative

 6    purposes), which shows:

 7        •   The “camera activation element 421” activates the camera (’557 patent at 7:25-29), a

 8            function to which the patent does not give a special name; 3

 9        •   The “detection element 422” recognizes and extracts the current user’s information (id. at

10            7:30-33), which the patent calls the “detection function” (id. at 7:51); and

11        •   The “user identification element 423” both (1) compares detected user information to pre-

12            stored user information (id. at 7:33-35), which the patent calls the “user identification

13            function” (id. at 7:52), and (2) authenticates the current user as a true user if the user

14            information matches (id. at 7:36), which the patent calls the “user authentication function”

15            (id. at 7:52).

16

17

18

19

20

21

22

23

24

25

26    3
         The “camera activation element” is not claimed. The claimed method is fingerprint
      recognition/authentication using a fingerprint scanner on the activation button, instead of a
27    camera. Nieh Decl. ¶ 36.
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                        13
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 18 of 30



 1
      Element of User Identification Unit             Function Name and Process Performed
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16    The “user identification function” is one of the four functions within the “user authentication
17    process” performed by the “user identification unit.” The “user identification function” involves
18    comparing detected and pre-stored user information. Id. at 7:34-35, 7:52.
19           The disputed terms require that the “user identification function/process” be “by a
20    fingerprint recognition” (’557 at claim 9 (emphasis added)) or “include[] a fingerprint
21    recognition” (id. at claim 1 (emphasis added)). While the ’557 patent specification states that
22    “other authentication methods” may be used (including “an authentication key matching method,
23    a password matching method, a face recognition method, a fingerprint recognition method,” id. at
24    8:3-9), the only claimed user identification function/process is done by fingerprint recognition.
25    Firstface itself treats “user authentication function” synonymously with “fingerprint recognition”
26    in the context of the ’557 patent. See Op. Brief at 2 (’557 patent “is directed to using the
27    activation button to perform a fingerprint recognition function”).      Defendants’ construction
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                      14
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 19 of 30



 1    correctly reflects that the user information being compared is a fingerprint.

 2                           b.      Firstface ignores the claims and the specification.

 3           Firstface’s argument that other elements of the “user authentication process” are included

 4    in the “user identification function/process” is inconsistent with the intrinsic evidence. Firstface

 5    erroneously conflates the claimed “user identification function/process” with the broader “user

 6    authentication process” described in the specification. Op. Brief at 14 (arguing that “one of the

 7    functions that can be performed when a user presses an activation button is a ‘user identification

 8    function’ or a ‘user authentication process’”).           As detailed above, the broader “user

 9    authentication process” includes four functions, only one of which is the disputed “user

10    identification function/process.”

11           Firstface is incorrect in its attempt to broaden this term by arguing that “includes” (found

12    only in the ’557 patent claim 1) means that “fingerprint recognition . . . [is] only part of the

13    claimed user identification function or process.” Op. Brief at 13 (emphasis added). Firstface’s

14    argument rests on a mischaracterization of Lucent Techs., Inc. v. Gateway, Inc., 525 F.3d 1200

15    (Fed. Cir. 2008). In Lucent, the asserted patent claimed a method for generating a pulse using an

16    iterative process with “each successive iteration including the steps [1–5].” Id. at 1213. Lucent

17    argued that the word “including” “does not require that all of steps 1–5 be performed,” “provided

18    that the results of those steps are used” as a factor in calculating the pulse. Id. The Federal Circuit

19    disagreed, holding the term “including” requires that “[steps 1–5] must each be performed.” Id.

20    at 1213-14. Lucent stands for the proposition that the term “including” requires that all the

21    disclosed methods (here, “fingerprint recognition”) be performed; it does not require that other

22    undisclosed methods be performed. Here, everyone agrees that fingerprint recognition must be

23    performed.

24                           c.      “User identification function” has no ordinary meaning.

25           Firstface’s proposed construction of “plain and ordinary meaning” is unhelpful and

26    inappropriate where there is a dispute as there is here. The term “user identification function” has

27    no plain and ordinary meaning in the art. Nieh Decl. ¶ 33. It is telling that Firstface offers no

28    dictionary definition for the term. Because the term’s meaning “as understood by persons of skill

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                           15
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 20 of 30



 1    in the art is not readily apparent,” and “the parties present a fundamental dispute regarding the

 2    scope of a claim term,” the term is in need of construction. O2 Micro Int’l Ltd. v. Beyond

 3    Innovation Tech. Co., 521 F.3d 1351, 1360, 1362 (Fed. Cir. 2008).

 4           If the Court does not adopt Defendants’ construction, the term “user identification

 5    function” would lack written description because the ’557 patent specification would provide

 6    insufficient detail to “reasonably convey[] to those skilled in the art that the inventor had

 7    possession of the claimed subject matter as of the filing date.” In re Downing, 2018 WL

 8    6436437, at *5 (citation omitted). The specification clearly and unambiguously distinguishes the

 9    “user identification function” from the “detection function” and “authentication function.” See

10    ’557 patent at 7:52. The other two references to “user identification function” (id. at 7:4, 7:19)

11    provide no further explanation as to the meaning of the term.              The Court should adopt

12    Defendants’ proposed construction, which defines the “user identification function/process

13    including/by fingerprint recognition” terms consistent with the claims and specification, i.e., as

14    (a) the comparing function within the user authentication process, as required by the specification,

15    and (b) using fingerprint comparison, as required by the claims.

16                   2.      “Fingerprint recognition” and “fingerprint authentication” are limited
                             to the comparing and authenticating functions.
17

18           Firstface does not dispute that “fingerprint recognition” and “fingerprint authentication”

19    are limited to comparing fingerprints and to authentication of the user if fingerprints match. In

20    fact, Firstface concedes that “fingerprint recognition (and for that matter, fingerprint

21    authentication) are only part” of the user authentication process. Op. Brief at 13. Similarly,

22    Firstface admits that “‘iris recognition’ and ‘iris authentication’ are parts of a whole . . . process—

23    initiating the iris detection component (the camera), detecting/recognizing the iris, comparing the

24    iris to pre-stored iris information, and ultimately authenticating the user.” Id. at 15. While

25    Firstface does not explain which parts of the process “fingerprint/iris recognition” involves, the

26    claims are express that “fingerprint recognition” is a specific type of the “user identification

27    function” (i.e., of comparing user information) that requires comparing fingerprints. ’557 patent

28    at claims 1, 9 (“user identification function includes a fingerprint recognition”); see also Section

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                           16
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 21 of 30



 1    III.C.1 (discussing “user identification function”). Consistent with the specification, “fingerprint

 2    authentication” refers to the “user authentication function” (i.e., authenticating the user as the true

 3    user if the user information matches, ’557 patent at 7:52) when the user is being authenticated

 4    using a fingerprint. The Court should adopt Apple’s proposed constructions of these terms,

 5    which clarify that “fingerprint recognition” is the fingerprint-comparing function and that

 6    “fingerprint authentication” is the fingerprint-authenticating function within the user

 7    authentication process.

 8
             D.      “Simultaneously” (Group 7)
 9
            Term / Phrase               Firstface’s Proposal          Apple’s and Samsung’s Proposal
10
      “simultaneously” (ʼ557         “at the same time, without     “at the same time”
11    patent: claims 1, 9)           additional steps, and not
                                     sequentially”
12

13           The parties agree that “simultaneously,” which appears in the independent claims of the

14    ’557 patent, means “at the same time.” Courts and dictionaries alike confirm that “[t]he plain

15    meaning of the word simultaneously is ‘in a simultaneous manner: at the same time.’” Linear

16    Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1324 (Fed. Cir. 2004); Exs. I-L (dictionary

17    definitions); see also Nieh Decl. ¶ 41. The parties all include “at the same time” in their proposed

18    constructions, and the Court should also construe “simultaneously” as “at the same time.”

19           The Court should reject Firstface’s attempt to inject two redundant and unnecessary

20    negative limitations—“without additional steps” and “not sequentially”—into the claims. The

21    Federal Circuit has cautioned against adding negative limitations that “find[] no anchor in the

22    explicit claim language.” Omega Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1322-23 (Fed. Cir.

23    2003) (district court erred in adding negative limitation to claim where there was no “express

24    disclaimer or independent lexicography in the written description [of the invention] that would

25    justify adding that negative limitation”). There is no support in the claims, specification, and

26    prosecution history for Firstface’s proposed negative limitations. Departure from the ordinary

27    meaning of “simultaneously” also is unwarranted because Applicants did not express a clear

28    intent to redefine the term “simultaneously,” and the added limitations are—by Firstface’s

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                           17
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 22 of 30



 1    admission—ambiguous.

 2                   1.     Applicants did not express a clear intent to redefine “simultaneously.”

 3           As Firstface concedes, “[a] court will only give a claim term a meaning other than its plain
 4    and ordinary meaning ‘1) when a patentee sets out a definition and acts as his own lexicographer,
 5    or 2) when the patentee disavows the full scope of the claim term either in the specification or
 6    during prosecution.’” Op. Brief at 5, 19 (quoting Thorner v. Sony Computer Entm’t America
 7    LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012)).
 8           With respect to Firstface’s proposed “without additional steps” limitation, Firstface does
 9    not argue that Applicants disavowed claim scope. Rather, Firstface argues that Applicants acted
10    as lexicographers by making the following statement to overcome a rejection during prosecution
11    of the ’557 patent:
12

13

14

15

16

17    ECF No. 61-10 at 10. This comment—the only place the concept of “additional steps” appears in
18    the record—is insufficient to satisfy the exacting requirements for lexicography. In order to
19    constitute lexicography, the patentee must “clearly express an intent to redefine the term” and
20    “clearly set forth a definition of the disputed claim term other than its plain and ordinary
21    meaning.” Thorner, 669 F.3d at 1365-66. 4 The use of the word “means” does not necessarily
22    result in the patentee being deemed to have acted as a lexicographer to limit the scope of a term.
23
      4
        Thorner did not, as Firstface argues, hold that a patentee necessarily acts as a lexicographer
24    when it uses the word “means.” See Op. Brief at 16. Rather, in providing examples of cases in
      which the patentee had clearly expressed an intent to redefine a term, Thorner quoted from 3M
25    Innovative. See Thorner, 669 F.3d at 1366. In 3M Innovative, the court held that the patentee had
      acted as its own lexicographer by including in the specification a definitions section with explicit
26    definitions for disputed terms. 3M Innovative Properties Co. v. Avery Dennison Corp., 350 F.3d
      1365, 1369 (Fed. Cir. 2004). Here, the patentee did not define “simultaneously” in the
27    specification.
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                        18
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 23 of 30



 1    CSP Techs., Inc. v. Sud-Chemie AG, No. 4:11-CV-00029-RLY, 2013 WL 2421943, at *12 (S.D.

 2    Ind. June 3, 2013), aff’d, 643 F. App’x 953 (Fed. Cir. 2016) (despite use of word “means,”

 3    disputed language was not a lexicographic definition but “example of what [the disputed term]

 4    means”).

 5           Here, Applicants’ statement does not purport to redefine “simultaneously” from its

 6    ordinary meaning. Rather, it paraphrases a broader claim limitation (“the user identification

 7    function is performed simultaneously with switching from the inactive state of the display unit to

 8    the active state of the display unit by pressing the activation button”) and highlights that “both”

 9    the user identification function “and” activation “are performed.” In fact, Applicants went on to

10    distinguish the Murakami prior art reference on the basis that, in Murakami, “the activation of the

11    display is performed AFTER the performance of the user identification function”—without any

12    reference to “additional steps.” ECF No. 61-10 at 11. Because Applicants did not in fact rely on,

13    and never again referred to, the lack of “additional steps” in prosecuting the patent, they did not

14    clearly express an intent to redefine the term “simultaneously.” Compare Vasudevan Software,

15    Inc. v. MicroStrategy, Inc., 782 F.3d 671, 679 (Fed. Cir. 2015) (applicant acted as own

16    lexicographer in prosecution because “he later relied on this definition in distinguishing the prior

17    art”); cf. Azure Networks, LLC v. CSR PLC, 771 F.3d 1336 (Fed. Cir. 2014), cert. granted,

18    judgment vacated on other grounds, 135 S. Ct. 1846 (2015) (refusing to redefine term of art

19    where nothing in specification or prosecution history showed attempt to distinguish over prior art

20    based on alternative definition implied in specification).

21           With respect to its other proposed negative limitation, “not sequentially,” Firstface does

22    not argue that Applicants acted as lexicographers or disavowed claim scope. In fact, the word

23    “sequentially” does not appear anywhere in the ’557 patent claims, the specification, or the

24    prosecution history. Firstface suggests that the prosecution history nevertheless justifies adding

25    the “not sequentially” limitation because Applicants argued that Murakami discloses that data is

26    displayed “only on the condition that user’s identity is authenticated.” Op. Brief at 17 (citing

27    ECF No. 61-10 at 11). This statement about conditions fails to support a “not sequentially”

28    limitation, and additionally introduces ambiguity because it does not distinguish between

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                        19
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 24 of 30



 1    conditional sequential performance and unconditional sequential performance.                 In fact,

 2    Applicants went on to explain that the conditional nature of Murakami means that it does not

 3    disclose the “switching from the inactive state of the display unit to the active state of the display

 4    unit by pressing the activation button” limitation: Murakami “does not display the data” at all

 5    “[i]f the user’s identity is not authenticated.” ECF No. 61-10 at 11. Applicants’ statement

 6    regarding conditions says nothing about what “simultaneously” means. Simply put, there is no

 7    intrinsic evidentiary support for the “not sequentially” limitation either.

 8                   2.      Firstface’s added negative limitations are redundant and ambiguous.
 9           The Court also should reject Firstface’s invitation to read its proposed negative limitations

10    into the claims for the additional reason that they are ambiguous. See Rambus Inc. v. Hynix

11    Semiconductor Inc., No. C-05-00334 RMW, 2008 WL 2955125, at *11 (N.D. Cal. July 25, 2008)

12    (refusing to “introduce further ambiguity” into claims). In particular, it is unclear what “steps”

13    refers to, or what steps are “additional” and excluded from the scope of the claims. Nieh

14    Decl. ¶ 43. Firstface itself concedes there may be “disputes about the meaning of ‘without

15    additional steps.’” Op. Brief at 17.

16           It also is unclear what “not sequentially” adds to the construction. Firstface argues that

17    “‘without additional steps’ means that the two steps—activating the display and performing

18    fingerprint recognition—cannot occur sequentially, but must occur at the same time (and one is

19    not dependent on the other).” Op. Brief at 17 (emphasis added). This suggests that Firstface

20    believes that “without additional steps” and “not sequentially” each means the same thing as “at

21    the same time.” Thus, at best, Firstface’s proposed negative limitations are redundant.

22           Further, Firstface fails to explain the source of the “not dependent on the other” phrase in

23    its interpretation of its own construction, what that phrase has to do with any other element of its

24    construction, or the implications (if any) of that phrase to the extent it is even relevant to

25    Firstface’s proposed construction. The Court should reject Firstface’s ambiguous and confusing

26    construction and adopt Defendants’ construction that “simultaneously” means “at the same time.”

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                          20
     sf-3984120
          Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 25 of 30



 1            E.      Long Press Terms (Groups 8 and 9)

 2
                                                     Firstface’s
                   Term / Phrase                                               Apple’s Proposal
 3                                                    Proposal
      “in response to the one-time pressing         plain and      “in response to the one-time pressing of
 4
      of the activation button, the first           ordinary       the activation button, the first function is
 5    function is performed . . . , and . . . the   meaning        performed . . . , and . . . the second
      second function is performed when the                        function is performed instead when the
 6    one-time pressing is for a long time,                        one-time pressing is for a long time,
      longer than a reference time period”                         longer than a reference time period”
 7    (ʼ373 patent: claims 1, 11)
 8    “perform at least one function other          plain and      “perform at least one function instead of
      than the fingerprint authentication           ordinary       the fingerprint authentication function
 9    function . . . when the one-time              meaning        . . . when the onetime pressing is for a
      pressing is for a long time, longer than                     long time, longer than a reference time
10    a reference time period” (’419 patent:                       period”
11    claims 1, 3, 7, 10, 12, 17)

12            The parties dispute whether the long press limitations, found in each of the asserted

13    independent claims of the ’373 and ’419 patents, allow both the first function and the second

14    function to be performed upon a long press, as Firstface argues—despite failing to offer a

15    construction—or require the second function to be performed instead of the first function, as

16    Apple contends. 5

17            The plain meaning of the claim language is that the second function is performed instead

18    of the first function (in this example, fingerprint authentication) on a long press, not in addition

19    to the first function. For example, claim 1 of the ’419 patent states:

20            [1] wherein upon one-time pressing of the activation button while the touch screen
                  display is turned off, the terminal is configured to turn on the touch screen
21
                  display and perform a fingerprint authentication function in addition to
22                turning on the touch screen display . . . and . . .
              [2] wherein the terminal is further configured to perform at least one function
23                other than the fingerprint authentication function in addition to turning on
                  the touch screen display in response to the one-time pressing of the activation
24                button when the one-time pressing is for long time longer than a reference time
                  period. . . .
25

26
      5
       Because Firstface does not assert the ’373 and ’419 patents against Samsung, Samsung takes no
27    position on the long press limitations.
28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                             21
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 26 of 30



 1    ’419 patent at claim 1; see also id. at claims 3, 7, 10, 12, 17 (similar limitations). Dictionary

 2    definitions confirm the plain meaning of “other than” is “apart from.” Ex. M, Oxford English

 3    Reference Dictionary, at 1029-1030.

 4           To illustrate, the plain reading of “If input X occurs, do A in addition to turning on the

 5    display; if input Y occurs, do B in addition to turning on the display” is that A and B are

 6    alternatives. A reading that both A and B can occur upon input Y would render “in addition to

 7    turning on the display” superfluous when restated in connection with input Y. If both fingerprint

 8    authentication and the second alternative long-press function were intended to occur, one would

 9    state more simply: “Upon a one-time press, perform fingerprint authentication in addition to

10    turning on the display; if the press is for a long time, also perform an additional function.” There

11    would be no need to restate turning on the display. Apple’s reading gives all claim language

12    meaning, as the claim is setting up two alternatives: “On a short press, perform function one and

13    turn on the display; on a long press, perform function two and turn on the display.” Because each

14    claim element is material to defining the protected invention, it is improper to construe a patent

15    claim so that express claim limitations or elements are rendered superfluous, and, therefore,

16    meaningless. See Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006).

17           Firstface does not dispute that the ’373 patent should be construed consistently. See

18    August Tech. Corp. v. Camtek, Ltd., 655 F.3d 1278, 1284 (Fed. Cir. 2011). And the ’373 patent

19    claims require the same result. They require the first and second functions to be selected from the

20    set of fingerprint authentication, activating a camera, playing music, and a hands-free function.

21    ’373 patent at claim 1, certificate of correction. If the user sets the first function to be the hands-

22    free function and the second function to be playing music, it would also lead to nonsensical

23    results to require that both of those functions be activated upon a long press. Devices typically

24    pause music when initiating voice command functionality, as it is difficult for the device to

25    decipher between voice commands and lyrics. Nieh Decl. ¶ 47. Apple’s construction arises

26    directly from the plain meaning of the claims, so it need not “justify . . . a departure from the

27    plain meaning of the claim language” or show that the Applicants “disavowed the possibility that

28    both functions could be performed upon a long press of the activation button.” Op. Brief at 19.

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                           22
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 27 of 30



 1           The specification of both patents further reinforces that the functions are alternatives. For

 2    example, the specification states that the function “differs according to the number of presses or a

 3    press time of the activation button 120.” ’373 and ’419 patents at 4:57-61 (emphasis added). The

 4    only example in the specification regarding the use of a long press also supports Apple’s

 5    construction. The specification discloses a “location information transmission unit 530” that can

 6    (a) transmit location information and an urgent message to a “protection authority,” such as a

 7    police station, when the activation button is pressed for a short time and (b) transmit “only the

 8    location information” to a “protector” when the activation button is pressed for a long time. Id. at

 9    8:41-46; 51-55. Those two functions are alternatives. Nieh Decl. ¶ 48. The specification also

10    discloses an example involving multiple presses. It states that location information can be

11    transmitted (a) “to the police station along with the urgent message when the activation

12    button 120 is pressed once” or (b) “to a fire station along with the urgent message when the

13    activation button 120 is pressed three times.” ’373 and ’419 patents at 8:55-61. Again, these

14    functions are alternatives. Nieh Decl. ¶ 48. The specification nowhere discloses performing both

15    functions upon a long press (or multiple presses), and, in these examples, it would be nonsensical

16    to do so. Firstface appears to concede that the claims do not require that both the first and

17    second functions be performed upon a long press. But there is no justification to even allow it in

18    view of the claims and the specification. See Biogen, Inc. v. Berlex Labs., Inc., 318 F.3d 1132,

19    1139-40 (Fed. Cir. 2003) (construing claim as limited to single configuration for introducing

20    genes because specification described only that configuration); Wang Labs., Inc. v. Am. Online,

21    Inc., 197 F.3d 1377, 1382-83 (Fed. Cir. 1999) (limiting term “frame” to character-based protocol

22    where “only system that is described and enabled in the ’669 specification and drawings uses a

23    character-based protocol”); O.I. Corp. v. Tekmar Co., 115 F.3d 1576, 1581 (Fed. Cir. 1997)

24    (holding “passage” could not encompass smooth-walled cylindrical structure where specification

25    described only non-smooth or conical passages). Once again, if the Court construes the claims to

26    allow both functions to be performed on a long press, the long press terms would lack written

27    description because the specification fails to describe both the functions being performed in

28    response to a long press in sufficient detail. See In re Downing, 2018 WL 6436437, at *5.

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                        23
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 28 of 30



 1           Finally, during prosecution, the Examiner expressed his understanding consistent with

 2    Apple’s: the ’373 patent’s final claims require either “the finger authentication [a first function]

 3    to occur while the lock screen is displayed or activating the camera [a second function] while the

 4    lock screen is displayed.” Ex. B, ’373 Patent Prosecution History, Notice of Allowability, dated

 5    February 1, 2017, at 5 (emphasis added). His use of the word “or” can only mean that the two

 6    functions are alternatives.

 7           Firstface cannot, by making the claim language more ambiguous and confusing, broaden

 8    the scope of its invention from what it initially contemplated to capture a reading inconsistent

 9    with the patent claims, specification, and file history.

10    IV.    CONCLUSION

11           The Court should reject Firstface’s proposed constructions.        Its “plain and ordinary

12    meaning” non-constructions of “off/on,” the fingerprint recognition/authentication terms, and the

13    “long press” terms provide no guidance to the jury and fail to address fundamental disputes

14    regarding the scope of the terms that must be resolved by the Court. Firstface’s constructions of

15    “activation button,” “off/inactive” state, and “simultaneously” seek to read into the claims

16    unnecessary, confusing, and unsupported language.          The Court should adopt Defendants’

17    proposed constructions, which are consistent with intrinsic and extrinsic evidence, provide

18    guidance to the jury, and resolve disputes regarding the claim terms’ scope.

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                        24
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 29 of 30



 1    Dated: March 1, 2019                         Respectfully submitted,

 2

 3                                                 By: /s/ Stefani E. Shanberg
                                                       STEFANI E. SHANBERG
 4                                                     NATHAN B. SABRI
                                                       BARBARA N. BARATH
 5                                                     MORRISON & FOERSTER LLP
                                                       425 Market Street
 6                                                     San Francisco, CA 94105-2482
                                                       Telephone: 415.268.7000
 7                                                     Facsimile: 415.268.7522
 8                                                      Attorneys for Defendant
                                                        APPLE INC.
 9

10

11    Dated: March 1, 2019                         By: /s/ Aaron Wainscoat
                                                       MARK D. FOWLER
12                                                     AARON WAINSCOAT
                                                       CLAYTON THOMPSON
13                                                     ERIK R. FUEHRER
                                                       JONATHAN HICKS
14                                                     DLA PIPER LLP (US)
                                                       2000 University Avenue
15                                                     East Palo Alto, CA 94303-2214
                                                       Telephone: 650.833.2000
16                                                     Facsimile: 650.833.2001
17                                                      Attorneys for Defendants
                                                        SAMSUNG ELECTRONICS CO., LTD.
18                                                      AND SAMSUNG ELECTRONICS
                                                        AMERICA, INC.
19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                        25
     sf-3984120
        Case 3:18-cv-02245-JD Document 69 Filed 03/01/19 Page 30 of 30



 1                                     L.R. 5-1(i)(3) ATTESTATION

 2           Pursuant to L.R. 5-1(i)(3), I attest that Aaron Wainscoat, on whose behalf the filing is

 3    submitted, concurs in the filing’s content and has authorized the filing.

 4

 5    Dated: March 1, 2019                          Respectfully submitted,
 6

 7                                                  By: /s/ Stefani E. Shanberg
                                                        STEFANI E. SHANBERG
 8                                                      NATHAN B. SABRI
                                                        BARBARA N. BARATH
 9                                                      MORRISON & FOERSTER LLP
                                                        425 Market Street
10                                                      San Francisco, CA 94105-2482
                                                        Telephone: 415.268.7000
11                                                      Facsimile: 415.268.7522
12                                                        Attorneys for Defendant
                                                          APPLE INC.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ JOINT RESPONSIVE CLAIM CONSTRUCTION BRIEF
     CASE NOS. 3:18-CV-02243-JD AND 3:18-CV-02245-JD
                                                                                                   26
     sf-3984120
